DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2022 has been entered.
This action is in reply to the entered RCE.
Claims 1 has been amended.
Claims 18-44 have been canceled. Claim 8 was previously canceled.
Claims 45-60 have been added as new.
Claims 1-7, 9-17 and 45-60 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the previously applied art and have necessitated new grounds of rejection under 103, see below.


Response to Arguments
Applicant’s arguments filed on 24 August 2022 have been fully considered but are not persuasive.
Regarding the 103 rejection, Applicant argues that the previously cited references fail to teach first and second service method types for a service, where the method types are different.  This argument is directed to the amended claim language and is moot in view of the new grounds of rejection necessitated by the amendments to the claims.  See new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-17, 45-46, 48-49, 55-56 and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0124525) in view of Lau et al. (US 2014/0046715) further in view of Weger et al. (US 2008/0172258).
As per Claim 1 Johnson teaches:
A user device for scheduling a service for a special-purpose vehicle, the user device comprising: 
a user interface; a processor; and memory comprising instructions (Johnson Figs. 27-33 illustrate a processor, interfaces and memory with computer executable instructions as are described in at least [0075-0113]) that when executed by the processor cause the processor to: 
output, to the user interface, a plurality of service method offerings comprising a first service method offering corresponding to a first service method type for a service being performed on the special-purpose vehicle at a first location and a second service method offering corresponding to a second service method type for a service being performed on the special-purpose vehicle at a second location, wherein the first location and the second location are different locations  (Johnson Figs. 4, 19, and 27-33 illustrate outputting to interfaces information corresponding to certain types of service appointments for types of service shops, [0006-0009 and 0036-0044, 0061, 0075-0078] describe selectable buttons in the interface and how resources within a type of shop including resources required for specific types of service appointments for specific types of vehicles which can be defined and used when scheduling appointments and can include the different locations of different resources required to perform different types of services, e.g. emissions testing vs. wheel alignment); 
receive, via the user interface, user input comprising a selection of a service method offering of the plurality of service method offerings (Johnson in at least Figs. 3-4, 17, 27-33 and at least [0006-0009 and 0036-0044] describes receiving selections of service methods or optional shop services through the scheduler resource editor used to define the services and the ability to schedule different services, e.g. wheel alignment and/or emissions testing); 
send, to a scheduling server, a signal corresponding to the selected service method offering to schedule the service for the special-purpose vehicle in a scheduling database according to the selected service method offering; and (Johnson in at least Figs. 27-33 illustrate and [0006-0009, 0029 0036-0044, 0075-0113] describe storing schedule information in a schedule database in response to received data inputs and resources associated with service appointments and transmitting the updated and scheduled information through a communication network), 
receive, from the scheduling server, a notification that the service for the special purpose vehicle to be performed by the service provider is scheduled (Johnson in at least Figs. 25, 27-33 and [0006-0009, 0025, 0036-0044, 0061, 0064, 0068, and 0075-0113] illustrate and describe receiving notifications or displays of services scheduled as a result of interface selection).  
Johnson describes outputting and receiving selections of buttons and portions of a displayed interface to offer a plurality of services corresponding to service method types at different locations but does not explicitly recite that they are icons.  However, Lau teaches a system and method for scheduling appointments in any industry where specific vendors have associated designated preset criteria that can be selected by users to search for vendors and to schedule appointments.  Lau further teaches:
output, to the user interface, a plurality of service method icons corresponding to first and second service method types for a service performed at different locations that can be selected, signals associated with the selection are sent to a scheduling service and notices of a selected service to be performed by the service provider are received in response to the selection (Lau in at least Figs. 2, 24-43 and [0007-0014, 52-54 and 0116-0119] illustrate and describe displaying selectable features in an interface for different methods of service offerings for a particular service offered at different locations, for example Fig. 27 illustrates outputting selectable options or icon for a Spa service, each listed option, Bay Area Body Wraps, vs. Body by Melisa vs. Body Temperature all represent selectable icons that correspond to service method types, i.e. the service method offered by that provider for a Spa service at different locations)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to display selectable schedulable vehicle services to include the techniques for using specific icons for representing selectable services because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By displaying icons associated with specifically offered services within an interface, specific preprogrammed offerings can be displayed in an organized and easily identifiable manner that will make the interaction with the interface more user friendly.
Neither Johnson nor Lau explicitly recite that the icons are for distinct types of service methods for a particular service to be performed at different locations.  However Weger teaches automotive repair where a GUI is utilized to display text for facilitating repairs and providing services (Abstract).  Weger further teaches:
output, to the user interface, a plurality of service method icons, comprising: a first service method icon corresponding to a first service method type for a service being performed on the special purpose vehicle at a first location; and a second service method icon corresponding to a second service method type for the service being performed on the special purpose vehicle at a second location, wherein the first location and the second location are different locations and the second service method type is different than the first service method type (Weger in at least Figs. 55-58 illustrates a process and interactive interfaces for outputting selectable options for scheduling a service for either mobile or inshop appointments, at least [0067-0069, 0096-0109] describe how interface with selectable options for setting preferences for inshop vs. mobile, e.g. service method type, as well as location preferences can be designated)
Therefore, it would be obvious to one of ordinary skill in the art to modify the user device and method for scheduling a service where particular service options are selectable to include techniques for designating the service method type and using location information to select and schedule a service because each of the elements were known, but not necessarily combined as claimed. The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same functions as they did individually. By providing options for performing services inshop vs. mobilely (i.e. remotely) the combination allows a user to designate their preferences while also seeing a variety of options to best suit their needs in a timely fashion (Weger [0002]).
As per Claim 2 Johnson does not explicitly recite but Lau further teaches:
the first location being a property owned by a user of the special-purpose vehicle (Lau [0099, 0107 and 0112 ] and at least Fig. 7, 15 and 20 describe how customer information maintained by the system and used to schedule services includes the residence of a user scheduling a service).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to offer multiple services at multiple locations to include services offered at a user’s or service requestors location because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By offering services at different locations, including services that could be performed at a requestors home property, the combination enables users to schedule and select services in a more satisfactory manner based on their individual needs and desires.  
As per Claim 3 Johnson further teaches:
the second location being a service center (Johnson [0039, 0041, 0075-0078] describe designating locations associated with resources required to perform services at a service center).  
As per Claim 6 Johnson further teaches:
the memory further comprising instructions that when executed by the processor cause the processor to: output, to the user interface, at least one special-purpose vehicle data, wherein each special-purpose vehicle data corresponds to a special-purpose vehicle that was previously input by a user into the server; receive, via the user interface, a selection of a special-purpose vehicle data of the at least one special-purpose vehicle data for which the service is to be performed; and send, to the scheduling server, a signal corresponding to the special-purpose vehicle associated with the selected special-purpose vehicle data (Johnson Figs. 3-4 and 27-33 illustrate outputting to an interface, [0006-0009 and 0036-0044, 0075-0078] describe selectable buttons in the interface and how resources within a shop including resources required for specific types of service appointments for specific types of vehicles can be defined and used when scheduling appointments and can include the different locations of different resources required to perform different types of services, e.g. emissions testing vs. wheel alignment, describe receiving selections of service methods or optional shop services through the scheduler resource editor used to define the services and the ability to schedule different services, e.g. wheel alignment and/or emissions testing, [0075-0113] describes storing schedule information and resource information associated with service appointments for specific vehicles and transmitting the updated and scheduled information through a communication network).  
Johnson describes outputting and receiving selections of buttons and portions of a displayed interface to offer a plurality of service methods for vehicles including previously serviced vehicles at different locations but does not explicitly recite that they are icons.  However, Lau teaches a system and method for scheduling appointments in any industry where specific vendors have associated designated preset criteria that can be selected by users to search for vendors and to schedule appointments.  Lau further teaches:
output, to the user interface, a plurality of icons that can be selected, signals associated with the selection are sent to a scheduling service and notices of a selected service to be performed by the service provider are received in response to the selection (Lau in at least Figs. 24-43 and [0007-0014 and 0116-0119])
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 7 Johnson does not explicitly recite but Lau further teaches:
the memory further comprising instructions that when executed by the processor cause the processor to output, to the user interface, a price for the service, wherein the price is set by the service provider (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service, the price established by the provider).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 9 Johnson describes providing services for specific types of vehicles but does not explicitly recite an associated cost.  However, Lau further teaches:
the price being based on a requestor specific data for receiving the service (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service provided to a particular user or requestor, the price established by the provider for the particular offered service being requested, e.g. for a type of vehicle).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above. 
As per Claim 10 Johnson describes providing services for specific types of vehicles and specific brands in at least [0041] but does not explicitly recite an associated cost. However, Lau further teaches:
 the price being based on requestor specific data for receiving the service (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service provided to a particular user or requestor, the price established by the provider for the particular offered service being requested, e.g. for a type of vehicle).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 11 Johnson describes providing services for specific types of vehicles and selected services but does not explicitly recite an associated cost.  However, Lau further teaches:
the price being based on the selected service method icon (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service that is selected via a service method icon as is illustrated in at least Fig. 24-43, the price established by the provider).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 12 Johnson describes providing services for specific types of vehicles and selected services but does not explicitly recite an associated cost.  However, Lau further teaches:
the price being based on the first location, the second location, or both (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service that is selected via a service method icon and is offered at a particular location, the price established by the provider offering the service at a particular location).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 13 Johnson teaches:
the memory further comprising instructions that when executed by the processor cause the processor to output, to the user interface, a plurality of services (Johnson Figs. 4 and 27-33 illustrate outputting to an interface, [0006-0009 and 0036-0044, 0075-0078] describe selectable buttons in the interface and how resources within a shop including resources required for specific types of service appointments for specific types of vehicles can be defined and used when scheduling appointments and can include the different locations of different resources required to perform different types of services, e.g. emissions testing vs. wheel alignment), 
Johnson does not teach but Lau further teaches:
each service of the plurality of services having a corresponding price determined by the service provider (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service that is selected via a service method icon and is offered at a particular location, the price established by the provider offering the service at a particular location).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 14 Johnson further teaches:
the memory further comprising instructions that when executed by the processor cause the processor to output, to the user interface, a plurality of service providers, the plurality of service providers being based on the first location, the second location, or both (Johnson Figs. 4 and 27-33 illustrate outputting to an interface, [0006-0009 and 0036-0044, 0075-0078] describe selectable buttons in the interface and how resources within a shop including resources required for specific types of service appointments for specific types of vehicles can be defined and used when scheduling appointments and can include the different locations of different resources required to perform different types of services, e.g. emissions testing vs. wheel alignment).  
As per Claim 15 Johnson further teaches:
the memory further comprising instructions that when executed by the processor cause the processor to output, to the user interface, a plurality of service providers, the plurality of service providers being based on a type of the special-purpose vehicle, a brand of special-purpose vehicle, or both (Johnson Figs. 4 and 27-33 illustrate outputting to an interface, [0006-0009 and 0036-0044, 0075-0078] describe selectable buttons in the interface and how resources within a shop including resources required for specific types of service appointments for specific types of vehicles can be defined and used when scheduling appointments and can include the different locations of different resources required to perform different types of services, e.g. emissions testing vs. wheel alignment).  
As per Claim 16 Johnson does not teach but Lau further teaches:
the service provider being a preferred service provider that has been previously selected by a user (Lau in at least [0090, 0119] and Fig. 3C and 40 illustrate and describe the ability for a user to set favorites associated with services and providers).  
Lau is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 17 Johnson further teaches:
the memory further comprising instructions that when executed by the processor cause the processor to: output, to the user interface, a plurality of days and times the service provider has availability to perform the service; receive, via the user interface from a user, a selection of a day and a time of the plurality of days and times, wherein the scheduled service occurs on the selected day and time; and send, to the scheduling server, a signal corresponding to the selected day and time (Johnson in at least [0025, 0030-0037] describes a calendar view of the shop’s day, week and month including availability/booked time slots, [0049] describes designating times for particular technicians and their work time availability, [0057] describes the new appointment selector process for entering a new service appointment where a user selects a time and day when services can be scheduled based on available offerings and the results are displayed and transmitted accordingly, Figs. 27-33 illustrate and [0006-0009, 0036-0044, 0075-0113] describe storing schedule information and resources associated with service appointments and transmitting the updated and scheduled information through a communication network).
As per Claim 45 Johnson/Lau do not teach distinct service method types for a service but Weger further teaches:
wherein the first service method type and the second service method type are each determined based on a location of the special purpose vehicle (Weger Figs. 55-58 and at least [0067-0109] illustrate and describe how the different options for the service method types, either inshop or mobile, are determined based on location information).
Weger is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 46 Johnson/Lau do not teach distinct service method types for a service but Weger further teaches:
wherein the first service method type is associated with movement of the special purpose vehicle to the first location (Weger Figs. 55-58 and at least [0067-0109] illustrate and describe how the different options for the service method types, either inshop or mobile, are determined based on location information, for inshop service, the vehicle would be required to come to the shop location, thus is associated with movement to the location).
Weger is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 48 Johnson/Lau do not teach distinct service method types for a service but Weger further teaches:
wherein the first service method type is a remote service (Weger Figs. 55-58 and at least [0067-0109] illustrate and describe how the different options for the service method types, either inshop or mobile, are determined based on location information, for mobile service, the mobile service truck comes to the remote location of the vehicle to perform the repairs).
Weger is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 49 Johnson/Lau do not teach distinct service method types for a service but Weger further teaches:
wherein the first service method type is a drop-off service (Weger Figs. 55-58 and at least [0067-0109] illustrate and describe how the different options for the service method types, either inshop or mobile, are determined based on location information, for inshop service, the vehicle would be required be dropped off at the shop location).
Weger is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claims 55-56 and 58-60 the limitations are substantially similar to those set forth in Claims 1, 6, 45-46 and 48-49 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1, 6, 45-46 and 48-49 above.  As for the System elements including a processor and memory with executable instructions, Johnson further teaches in at least Figs. 27-33 a system capable of performing scheduling determinations including a processor and memory with executable instructions.
Claims 4-5, 47, 50-54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0124525) in view of Lau et al. (US 2014/0046715) further in view of Weger et al. (US 2008/0172258) further in view of Vanstory et al. (US 2002/0111727).
As per Claim 4 Johnson/Lau describe service method icons.  Weger teaches providing service method type icons for selecting a service method type for a service to be performed. None of the previously cited references explicitly recite icons for a transport service for retrieving a vehicle at a location, performing the service then returning the vehicle to the same location.  However, Vanstory teaches an automotive service monitoring system that includes a car pick-up and return service as is described in at least [0088].  Vanstory further teaches:
the plurality of service method offerings comprising a third service method offering corresponding a transport service method such that for the transport 2Application No. 16/689,212 service method a service provider retrieves the special-purpose vehicle at the first location, performs the service at the second location, and returns the special-purpose vehicle to a drop-off location (Vanstory in at least [0043, 0084, 0091-0093, 0111 and 0119-0121] describe the ability to offer a transport service that picks up the car or vehicle from one location for service or repairs at another location and then returns the car to the first location/drop off location or any designated location within a set area).
Therefore, it would be obvious to one of ordinary skill in the art to modify the vehicle service offerings and icons taught by Johnson/Lau to include the techniques for providing a transport service to pick up and drop off vehicles to be serviced because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performed the same function as they did individually.  By providing a transport service, the combination enables vehicles to be serviced that may not be able to get to a service location or enables users to have their vehicle serviced while they are at work or some other location when they don’t need their vehicle the entire time and returned to them at a designated time which provides more options for users to receive service at more convenient times and therefore can increase user satisfaction based on increased service flexibilities.
As per Claim 5 Johnson/Lau does not teach but Vanstory further teaches:
wherein the first location and the drop-off location are the same locations (Vanstory in at least [0043, 0084, 0091-0093, 0111 and 0119-0121] describe the ability to offer a transport service that picks up the car or vehicle from one location for service or repairs at another location and then returns the car to the first location/drop off location or any designated location within a set area).  
Vanstory is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.
As per Claim 47 Johnson/Lau describe service method icons.  Weger teaches providing service method type icons for selecting a service method type for a service to be performed. None of the previously cited references explicitly recite icons for a transport service for retrieving a vehicle at a location, performing the service then returning the vehicle to the same location.  However, Vanstory teaches an automotive service monitoring system that includes a car pick-up and return service as is described in at least [0088].  Vanstory further teaches:
wherein the first service method type is a transport service (Vanstory in at least [0043, 0084, 0091-0093, 0111 and 0119-0121] describe the ability to offer a transport service that picks up the car or vehicle from one location for service or repairs at another location and then returns the car to the first location/drop off location or any designated location within a set area).
Therefore, it would be obvious to one of ordinary skill in the art to modify the vehicle service offerings and icons taught by Johnson/Lau to include the techniques for providing a transport service to pick up and drop off vehicles to be serviced because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performed the same function as they did individually.  By providing a transport service, the combination enables vehicles to be serviced that may not be able to get to a service location or enables users to have their vehicle serviced while they are at work or some other location when they don’t need their vehicle the entire time and returned to them at a designated time which provides more options for users to receive service at more convenient times and therefore can increase user satisfaction based on increased service flexibilities.
As per Claims 50-54 and 57 the limitations are substantially similar to those set forth in Claims 1-4, 6, 45 and 47 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1-4, 6, 45 and 47 above.  As for the System elements including a processor and memory with executable instructions, Johnson further teaches in at least Figs. 27-33 a system capable of performing scheduling determinations including a processor and memory with executable instructions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghani (US 8,938,427) Method and Device for Providing Location based Content Delivery where a plurality of service requests are received and services are provisioned in shop or at a mobile location.
Wang (US 2019/0230181) System and Method for a Convertible User Application where geographical location preferences and information are utilized when scheduling types of services to be provided, the types of services can include transport, pickup/drop off, delivery, home healthcare, booking, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                    
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623